Citation Nr: 1009840	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  99-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 
  
2.  Entitlement to service connection for respiratory 
problems, including sinusitis and/or rhinitis), to include as 
due to undiagnosed illness or other qualifying disability, 
pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for right elbow 
disability, to include as due to undiagnosed illness or other 
qualifying disability, pursuant to 38 U.S.C.§ 1117.

4.  Entitlement to service connection for body aches and 
joint pain, including low back, hip, neck and bilateral knee 
pain, to include as due to undiagnosed illness or other 
qualifying disability, pursuant to 38 U.S.C.§ 1117.

5.  Entitlement to service connection for sleep impairment, 
to include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

6.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying disability, 
pursuant to 38 U.S.C.§ 1117.
7.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

8.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

9.   Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

10.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
March 1981, from November 1990 to June 1991, and from 
December 2003 to March 2005.  Service personnel records also 
reflect that the Veteran served in the Southwest Asia Theater 
of Operations during the Persian Gulf War from January to May 
1991.  Additionally, the Veteran served in the Army National 
Guard.    

This appeal arises from a March 1999 rating decision that 
denied the Veteran's claims for service connection for 
migraine headaches, allergic rhinitis, tinea versicolor, 
right elbow pain and numbness, body aches and joint pain, 
each on a direct basis and as due to chronic disability 
resulting from undiagnosed illness (associated with Persian 
Gulf service).  The RO also denied service connection for 
PTSD (claimed as a sleep disorder, fatigue, night sweats, and 
memory loss).

The Veteran filed a notice of disagreement (NOD) in April 
1999 and the RO issued a statement of the case (SOC) in May 
1999.  The Veteran filed a substantive appeal (via a VA Form 
9 Appeal to the Board of Veterans' Appeals) in May 1999.

In November 2000, the Board remanded these matters to the RO 
for further evidentiary development.  In the remand, the 
Board characterized the claims for service connection for 
sleep impairment, fatigue, night sweats, and memory loss as 
individual claims separate and distinct from the claim for 
service connection for PTSD.  The RO followed suit in a 
November 2002 supplemental SOC (SSOC), which reflects the 
RO's continued denial of the claims.

In March 2003, the Board undertook additional development of 
the claims on appeal pursuant to the provisions of 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect. The 
Veteran was notified of that development by letter of April 
2003. In August 2003, the Board remanded the matters of 
service connection for headaches, respiratory problems 
(claimed as sinusitis and/or rhinitis), skin rash, right 
elbow pain and numbness, body aches and joint pain, sleep 
impairment, fatigue, night sweats, memory loss and PTSD to 
the RO via the Appeals Management Center (AMC) for completion 
of the actions requested.  At that time, it was noted that 
the provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, had been held to be invalid.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In an August 2006 rating decision, the RO granted service 
connection for allergic rhinitis (based only on the Veteran's 
final period of service, from December 2003 to March 2005,  
PTSD (based on the Veteran's final period of service only), 
degenerative joint disease of the bilateral knees (based on 
the Veteran's final period of service only), lumbosacral 
strain (based on the Veteran's final period of service), 
right shoulder strain and left shoulder strain.  The RO also 
denied service connection for sinusitis based on the 
Veteran's final period of service only.  As determined by the 
RO and as reflected on the title page, because the August 
2006 rating decision only addressed the issues of whether 
service connection for allergic rhinitis, sinusitis, joint 
disability (i.e. degenerative joint disease of the bilateral 
knees and the low back) and PTSD was warranted for the 
Veteran's final period of service, the claims for service 
connection for these disabilities remain on appeal based on 
the Veteran's earlier  periods of service.  In this regard, 
the Board notes that the Veteran is primarily alleging that 
these disabilities were incurred during his second period of 
service.  

Thereafter, in a January 2007 SSOC, the AMC continued the 
denial of the claims for service connection for headaches, 
respiratory problems (claimed as sinusitis and/or rhinitis), 
skin rash, right elbow pain, body aches and joint pain, sleep 
impairment, fatigue, night sweats, and memory loss.  The AMC 
then returned the matters to the Board for further appellate 
consideration.

Specifically regarding the Veteran's remaining claim for 
PTSD, the Board notes that in the August 2003 Remand, the 
Board instructed the RO to make further attempts to 
corroborate the Veteran's reported stressors of SCUD missile 
alerts and witnessing carnage related to the ground war, to 
specifically include seeking verification of the stressors 
from the U.S. Army and Joint Services Environmental Support 
Group (USACRUR), as the Board had instructed in the November 
2000 remand.  The RO did subsequently seek such verification 
from USACRUR and in December 2006, USACRUR, by then renamed 
as the U.S. Armed Services Center for Unit Records Research 
(CURR), provided a report concerning the activities of the 
Veteran's unit during Operation Desert Storm/Desert Shield.  
However, the RO did not include the issue of entitlement to 
service connection for PTSD (based on the Veteran's second 
period of service) in the subsequent January 2007 SSOC and 
did not otherwise readjudicate this claim.   

In May 2007, the Board again remanded the case for further 
development, including association with the claims file of 
the service treatment records for the Veteran's final period 
of service and of reports of VA examinations from June 2006, 
July 2006 and August 2006.  Unfortunately, however, the Board 
did not recognize that the Veteran's claim for service 
connection for PTSD based on the Veteran's second period of 
service was still on appeal.  Given this state of the record, 
this claim would normally have to be remanded for issuance of 
an SSOC.  However, as explained in the analysis below, as 
there is sufficient evidence of record for the Board to grant 
the claim, a Remand is unnecessary.  

The Board's decision on the claim for entitlement to service 
connection for PTSD, and entitlement to service connection 
for respiratory problems (claimed as sinusitis and/or 
rhinitis), right elbow pain and numbness, body aches and 
joint pain, sleep impairment, fatigue, night sweats and 
memory loss, all to include as due to undiagnosed illness or 
other qualifying disability, pursuant to 38 U.S.C.§ 1117, are 
set forth below.  The claims for service connection for 
headaches and skin rash are addressed in the remand following 
the order; these matters are remanded to the RO, via the AMC.  
VA will notify the Veteran when further action, on his part, 
is required.      


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran's current PTSD results in part from a 
corroborated stressor event during his second period of 
active service from November 1990 to June 1991, exposure to 
alerts associated with SCUD missile attacks.  

3.  The Veteran's respiratory problems, to include allergic 
rhinitis and sinusitis, are reasonably shown to have been 
incurred during his second period of active service from 
November 1990 to June 1991.

4.  The Veteran's right elbow disability, diagnosed as 
cubital tunnel syndrome, is reasonably shown to have been 
incurred in service. 

5.  Aside from his right elbow disability, the Veteran's body 
aches and joint pain are limited to pain in the neck, 
bilateral knees and back; the Veteran is not shown to have a 
neck disability, and was not shown to have a bilateral knee 
disability prior to his final period of service.
6.  The Veteran's low back disability, diagnosed as 
degenerative joint disease, and more recently diagnosed as 
lumbosacral strain, is not shown to be related to service.   

6.  The Veteran's sleep problems and night sweats are shown 
to be symptoms of his PTSD and are not shown to be 
independent disabilities.

7.  The Veteran's fatigue is not shown to be disabling and is 
shown to be related to his problems sleeping, which is a 
symptom of the service-connected PTSD, and does not 
constitute a separately diagnosed disability.

8.  The Veteran is not shown to have a memory loss 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  8 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).

2.  The criteria for service connection for respiratory 
problems to include sinusitis and rhinitis, are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3. The criteria for service connection for right elbow 
disability, claimed as right elbow pain and numbness, are 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).

4.  The criteria for service connection for body aches and 
joint pain, including pain in the back, neck, hip and 
bilateral knees, to include as due to undiagnosed illness or 
other qualifying disability, pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).

5.  The criteria for service connection for sleep impairment, 
to include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

6.  The criteria for service connection for night sweats, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

7.  The criteria for service connection for fatigue, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

8.  The criteria for service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 post-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the Veteran's claims for 
service connection, to include those associated with service 
in Southwest Asia during the Gulf War, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letter also specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  A subsequent May 2007 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the May 2007 letter, and opportunity for the 
Veteran to respond, the December 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the post-rating 
notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

Regarding to the Veteran's claim for service connection for 
PTSD, given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records for the Veteran's first two periods 
of active duty and for his National Guard service, and the 
reports of numerous VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.

The Board notes that in the May 2007, the Board instructed 
the RO to attempt to associate the service treatment records 
pertaining to the Veteran's final period of active service.  
In response the RO attempted to obtain the records from the 
National Personnel Records Center (NPRC) and then, after 
receiving a negative response, made five separate attempts to 
obtain the records from the Veteran's U.S. Army Reserve unit.  
However, all of these attempts were unsuccessful.  The RO 
then made a formal finding of unavailability of the records 
in November 20, 2009.  Although, it does not appear that the 
RO actually received a negative response from the Veteran's 
reserve unit pertaining to the availability of the records, 
given that they attempted to obtain the records on five 
separate occasions, the Board finds that the RO substantially 
complied with the Board's remand request (See Dyment v. West¸ 
13 Vet. App. 141, 146-47 (1999) -remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with) and that a 
further remand to attempt to obtain the records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).    

The Board notes that no further RO action, prior to appellate 
consideration of any of these claims, are required.  In 
summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate the claim(s), the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter(s) herein decided, at 
this juncture.  See Mayfield,  20 Vet. App. at  543  
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim(s), the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter(s) herein decided, at 
this juncture.  See Mayfield,  20 Vet. App. at  543  
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).    

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he or she did engage in combat, but 
that the alleged stressor is not combat related, then his or 
her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
that corroborate his or her testimony or statements.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also Cohen, 
10 Vet. App. 128, 142 (1997).

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).  The Board notes that the Veteran was provided 
notice of the revised legal authority via the July 2006 SSOC.

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  Hence, 
for purposes of the pertinent statute and regulation, he is a 
Persian Gulf Veteran.  However, as indicated below, to give 
the Veteran every consideration in connection with each claim 
for service connection where an allegation of undiagnosed 
illness has been raised, the Board has (as the RO has done) 
considered not only 38 C.F.R. § 1117, but other legal 
authority governing claims for service connection under 
alternative theories of entitlement.

A.  PTSD

Service treatment records do not reveal any findings of 
psychiatric pathology during service or that the Veteran 
received any mental health treatment.  On his June 1996 
periodic report of medical history the Veteran did report 
that he had been seen for "trouble sleeping" 1 to 2 times 
per week.  He also reported that he was not taking any 
prescription medications.   

On January 1999 VA psychiatric examination, the Veteran 
reported difficulties associated with his time in the Gulf 
War.  His mood was such that he did not feel like being 
around other people.  He indicated that he had a rough time 
in the Gulf, living in the desert.  He was worried about 
scorpions, and this disturbed his sleep greatly.  In 
addition, after getting into the country, he found that he 
would take a shower and then get fully dressed afterwards 
because he was always afraid of SCUD missile alerts and it 
was very difficult for him to relax.  He was not involved in 
combat but remembers as a truck driver driving through the 
ground war area where tanks were still smoking and seeing the 
carnage on the ground.  At times he felt like shadows were 
following him and he was very jumpy to loud noises and would 
be bothered by taps on his shoulder.  He was not particularly 
disturbed by violence and his wife described him as having a 
temper.  At times he felt depressed.  

Mental status examination showed an o.k. mood with a slightly 
depressed affect.  Speech was slow and soft.  Memory was fair 
for immediate, recent and remote events.  The Veteran was 
able to concentrate well enough to spell backwards and 
interpret a proverb.  

The examiner diagnosed the Veteran with PTSD.  He noted that 
the Veteran was exhibiting mild signs of PTSD, which was 
shown in his sleep disturbance, exaggerated startle response, 
isolation and some avoidance behavior.  The stressor was 
somewhat difficult to determine but seemed to be associated 
with his lack of sleep and inability to relax and frequently 
being on edge during his service in the Gulf War, to the 
point of fearing for his safety. 

On April 2002 VA psychiatric examination, the examiner 
indicated that the Veteran denied that he had a mental 
condition but did report that he had sleep problems.  
Regarding potential stressors in service, the Veteran 
indicated that while he was in Saudi Arabia, he lived in a 
high rise apartment and did not get sleep because SCUD 
missile attack alerts were occurring and he would have to run 
down the stairs when the building was on alert.  The Veteran 
indicated that the SCUD missiles did not actually hit 
anywhere closer than 100 miles away.  The Veteran also 
indicated that in late January or early February of 1991 he 
was on a bus in Saudi Arabia and a Patriot missile 
intercepted a SCUD somewhere in the air above the bus and 
everyone went on a MOPP 4 alert and had to put on their 
chemical suits.  Additionally, in March or April 1991, the 
Veteran was close by when a truck caught fire and exploded 
because it was carrying ammunition.  Some shrapnel was thrown 
down into the compound, which injured two people who had to 
be sent home.

The examiner found that there was no evidence of PTSD but 
that the Veteran did report some sleep problems, which seemed 
to be stressful to him at times.  The examiner estimated the 
Veteran's level of disability to be slight due to his sleep 
difficulties but he did not appear to have a complete Axis I 
diagnosis.  

In a December 2006 report, the Center for Unit Records 
Research (CURR), found that the Veteran's unit, the 1052nd 
Transportation Company, arrived in Southwest Asia on January 
20, 1991 at the King Fahd International Airport and moved to 
the Al Khobar Towers in Damman.  The unit remained at this 
location providing port clearance throughout its deployment 
to Southwest Asia.  On February 3rd and 4th, 82 personnel of 
the 158 assigned moved forward and colocated with the 286th 
Supply and Service Battalion at Tactical Assembly Area 
Roosevelt, leaving a cell at port to receive the unit's 
equipment that was still due in port.  The port cell 
continued to provide port clearance as the forward group gave 
support to the 1174th Quartermaster Company.  On February 17, 
1991 the forward group moved to Junction City and became 
operationally controlled by the 87th Maintenance Battalion 
and prepared to move north.  On February 20, 1991, the port 
cell was reduced to 15 persons and the majority of the unit 
was located at Junction City.  After a nine day mission 
supplying the allied advance with ammunition carried on 
trucks and trailers, beginning on February 22, 1991, this 
cell moved to a location 20 miles north of the Kuwait Airport 
where it remained until April 20, 1991, assisting the 3rd 
Armored Division pulling out of Kuwait following the cease 
fire.  

CURR also reviewed an information paper regarding the SCUD 
missiles fired during the 1990 to 1991 Gulf War.  See 
http://www.gulfling.osd.mil/scud_info_ii/.  The paper 
indicates that there were seven SCUD missile attacks in the 
general Damman/Dhahran/Al Khobar area during the time period 
the unit was base camped there, including five attacks in 
January (while all members of the unit were still based at Al 
Khobar).  An attack on Dharan on January 20, 1991 was 
specifically noted to have resulted in a 6 or 7 hour MOPP IV 
level (i.e. full chemical protection) alert.     

On July 2006 VA psychological evaluation, the Veteran 
reported sleep difficulty, wanting to be by himself too much, 
nightmares, night sweats and intrusive thoughts.  He also 
reported avoidance of crowds, hypervigilance, problems with 
anger control, emotional blunting, loss of interest in 
activities and feeling tense and keyed up most of the time.  
He avoided programs about the war and did not watch the news 
from Iraq.  The examiner commented that the Veteran was 
presenting with symptoms of PTSD, which was related to his 
experiences during Operation Iraqi Freedom and to a lesser 
extent to his experience in Desert Storm.  

At the outset, the Board notes, as mentioned above, service 
connection for PTSD has already been granted for the 
Veteran's final period of service so the instant appeal is 
limited to determining whether service connection is 
warranted for PTSD based on the Veteran's second period of 
active service (the Veteran has not alleged any stressor 
events relating to his first period of active service, nor 
has he alleged any stressor events during any Active Duty for 
Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) 
that he may have completed while a member of the Army 
National Guard).  

The evidence reasonably establishes a PTSD diagnosis, based 
on the findings of the January 1999 VA examination and 
confirmed by the findings of the July 2006 VA psychological 
evaluation.  In this regard, although the April 2002 VA 
examination did not produce a diagnosis of PTSD, the Board 
finds that this finding is outweighed by the January 1999 and 
July 2006 VA examination findings, given their agreement that 
the Veteran met the relevant PTSD diagnostic criteria.  

The evidence also reasonably establishes a link between the 
Veteran's symptoms and a stressor event in service.  In this 
regard, the January 1999 examiner found that the  stressor 
leading to his PTSD symptoms seemed to be associated with his 
lack of sleep and frequently being on edge, to the point of 
fearing for his safety while stationed in the Gulf.  Also, 
the July 2006 VA examiner more generally found that the 
Veteran's PTSD, while primarily related to his experiences 
during Operation Iraqi Freedom, was to a lesser extent 
related to his experiences in Desert Storm.

Additionally, the Board finds that there is credible 
supporting evidence that one of the Veteran's claimed 
stressor events during his second period of service actually 
occurred.  Notably, corroboration of every detail of a 
stressor event, including the Veteran's personal 
participation, is not required; rather, there only needs only 
to be independent evidence of a stressful event that is 
sufficient to imply the Veteran's personal exposure.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In the instant case, the 
Veteran reported that a primary reason that he was on edge 
and fearful for his life during his Desert Storm service, was 
his fear of SCUD missile attacks.  The presence of such SCUD 
missile attacks in the general area where the Veteran was 
stationed (i.e. Damman/Al Khobar/Dharan) is corroborated by 
the information paper reviewed by CURR, which references five 
SCUD attacks in this area in January 1991, including five an 
attack on Dharan on January 20, 1991 which resulted in a 6 or 
7 hour MOPP IV level (i.e. full chemical protection) alert.  
Even though this report does not specifically show that the 
Veteran was put on alert at any specific time, the Board 
finds that it provides reasonable corroboration that the 
Veteran would have been subject to SCUD missile alerts while 
stationed at Al Khobar.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the record contains credible supporting evidence that the 
claimed stressor event in service occurred.  38 C.F.R. § 
3.304(f),  See also 38 C.F.R. § 3.102 ( It is the policy of 
VA to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant).

In summary, given that the evidence reasonably establishes a 
diagnosis of PTSD, a link between current symptoms and a 
stressor event in service and credible evidence that the 
claimed stressor event in service actually occurred, service 
connection for PTSD based on the Veteran's second period of 
active service, from November 1990 to June 1991, is 
warranted.   

B.  Respiratory problems

Considering the pertinent evidence in light of the 
controlling legal authority, the Board finds that service 
connection for respiratory problems is warranted.  

Service treatment records do not reflect any objective 
findings or complaints of respiratory problems, including 
sinusitis or rhinitis.  On April 1991 separation examination, 
the nose, sinuses, mouth and throat were all found to be 
normal.  At that time the Veteran reported that he did not 
have a cough or sinus infection and that he had not had ear, 
nose or throat trouble.  A subsequent April 1993 letter from 
a private physician, Dr. Graham, indicates that that the 
Veteran presented complaining of cold and flu symptoms.  He 
was diagnosed with flu and bronchitis and treated with 
antibiotics.

On a June 1, 1996 report of medical history, the Veteran 
reported that he had not had any ear, nose and throat 
trouble.  On a June 6, 1996 annual medical certificate for 
dental purposes the Veteran reported that he currently had 
the flu. 

On January 1999 VA otolaryngological examination, the Veteran 
reported problems beginning in 1991 with occasional sore 
throat.  It was noted that he smoked about half a pack of 
cigarettes per day.  It was also noted that the Veteran had 
been told by his medical provider that he had allergic 
rhinitis.  A CT scan done just prior to examination revealed 
that the left maxillary sinus showed marked mucosal 
thickening with inferior opacification.  There was some 
minimal mucosal thickening in some of the ethmoid sinuses and 
the other sinuses were essentially clear.  The internal 
mucosa may have been slightly pale.  The diagnostic 
impression was mild allergic rhinitis, changes of tobacco 
usage in the nose and muscosal thickening with inferior 
opacification of the left maxillary antrum with mild ethmoid 
changes.

On April 2002 VA otalaryngological examination, performed by 
the same physician who performed the January 1999 VA 
examination, the Veteran continued to complain of nasal 
congestion which began in 1991 during the time he was in 
Desert Storm.  He has been using a cortisone nose spray as 
well as an antihistamine with some help.  He was told he had 
a sinus infection a few times in the past.  He was last 
treated for a sinus infection a couple of years prior.  He 
was still smoking 1/2 pack of cigarettes per day.  His problems 
were particularly bad during the spring and fall.  A CT scan 
done prior to the examination showed the same polypoid 
changes in the maxillary antra as described in the previous 
examination in 1999.  He still had some changes in the 
ethmoids though it was minimal.  Interestingly, the frontal 
sinuses, particularly the left, showed mucosal membrane 
thickening and polypoid change in that area.  

The diagnostic impression was probable allergic rhinitis with 
polypoid changes in the maxillary, ethmoid and frontal 
sinuses, likely on the basis of allergy.  The examiner found 
that it was as likely as not that the problem began in the 
desert when the Veteran was on active duty.  The examiner 
found no reason to refute the Veteran's history in this 
regard.  It was as likely as not that the Veteran's exposure 
to material at that time had begun the allergies from which 
he was still suffering, with changes intranasally as well as 
intrasinus, though his continued smoking was certainly 
contributing to his current problems. 

During the April 2002 VA general medical examination, the 
Veteran reported allergic rhinitis again upon returning from 
Desert Storm, controlled with Flonase.  Physical examination 
was unremarkable.  The pertinent diagnostic assessment was 
allergic rhinitis. 

On June 2006 VA general medical examination, it was noted 
that the Veteran reported chronic sinus problems, which 
seemed to irritate him almost on a daily basis, since 
returning from Desert Storm.  He used  multiple nasal sprays 
and medications to help correct this.  Physical examination 
revealed that the nasopharynx was clear.  

On August 2006 VA otolaryngological examination performed by 
the same physician who performed the January 1999 and April 
2002 VA examinations, the Veteran indicated that he began 
having problems with his nose and sinuses in about 1991.  He 
was primarily complaining of nasal stuffiness and congestion.  
He apparently had been treated in 1998 for a sinus infection 
with antibiotics.  He was still smoking half a pack a day of 
cigarettes and was currently taking Flonase and 
chlorpheniramine daily with some improvement.  A CT scan done 
prior to the examination showed mucous membrane thickening in 
the interior portions of the maxillary sinuses.  There was 
also some ethmoid congestion noted.  Examination of the nose, 
the external nose, was normal.  The vestibule was normal.  
The turbinates were somewhat pale and boggy.  The internal 
nasal mucosa showed changes of tobacco smoking as well as 
some apparent allergic changes.  The diagnostic impression 
was allergic rhinitis with secondary changes of mucous 
membrane thickening in the maxillary, particularly on the 
left, no current evidence of acute infectious process in the 
sinuses or the nose, no current evidence of acute or chronic 
nose or sinus disease otherwise.    

On December 2006 VA Gulf War guideline examination, the 
Veteran reported that his  respiratory symptom was nasal 
congestion.  He had been diagnosed with allergic rhinitis and 
was still taking Flonase and chropheniramine.  The problem 
had had its onset in 1990 or 1991.  Physical examination 
revealed that the throat was clear.  The examiner noted that 
the sinus CT scan from June 2006 showed a left maxillary 
sinus cyst and polyps and that an  MRI of brain in January 
1999 had been normal other than sinus disease.  The pertinent 
diagnosis was respiratory problems, which were due to 
allergic rhinitis and left maxillary sinus disease.  

The above-cited  medical evidence reflects  that the 
Veteran's respiratory problems have been attributed to 
allergic rhinitis and sinusitis.  Thus, the evidence 
establishes  that the Veteran's respiratory problems are 
entirely attributable to known clinical diagnoses, not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness.  Under these circumstances, service 
connection pursuant to the provisions of 38 U.S.C. § 1117 is 
precluded. 

However,  the record does present a basis for a grant of 
service connection for the Veteran's underlying respiratory 
disability.  See 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C. 
§ 1117 prevents the grant of service connection on a direct 
incurrence basis); 38 C.F.R. § 3.303.    

Notably, the April 2002 VA otalaryngological examiner 
specifically diagnosed the Veteran with probable allergic 
rhinitis, along with sinusitis, and found that it was as 
likely as not that the allergies began as a result of 
exposure to material during the Veteran's active duty in the 
Persian Gulf (from 1990 to 1991) and had then resulted in 
intranasal as well as intrasinus changes (though his smoking 
contributed to his problems).  As the April 2002 examiner's 
opinion relating the Veteran's allergic rhinitis and 
sinusitis to his second period of active service, is not 
contradicted by any other medical opinion of record, the 
Board finds that it is reasonably established that the 
Veteran's allergic rhinitis and sinusitis was incurred in 
service.  Accordingly, service connection for respiratory 
disability to include sinusitis and rhinitis is warranted 
based on the Veteran's second period of service.  

C.  Right Elbow Pain and Numbness

Considering the pertinent evidence in light of the 
controlling legal authority, the Board finds that service 
connection for right elbow pain and numbness is warranted.  

On April 1991 separation examination, no abnormalities of the 
upper extremities were noted and on his April 1991 report of 
medical history the Veteran reported that he had not had any 
problems with swollen or painful joints, painful or trick 
shoulder or elbow or arthritis, rheumatism or bursitis.     

On December 1998 VA joints examination, the Veteran 
complained of right elbow and hand pain.  He stated that he 
had noticed progressively worsening right hand numbness and 
weakness originating at the elbow and shooting down his left 
hand.  This had been of gradual onset since the early 80s.  
The Veteran indicated that he had sought treatment and that 
his management had included activity modification as well as 
aspirin in the form of Goody powder.  The aspirin helped but 
even so, he had noticed subjectively worsening numbness into 
his finger and hands.  He denied any history of pain or 
tightness in his neck or shoulder and denied any history of 
weakness in the right shoulder.  

Examination revealed a palpable ulnar nerve subluxation at 
the cubital tunnel with elbow flexion.  The Veteran 
demonstrated elicita pull paresthesias overlying the right 
cubital tunnel and tapping overlying this area reproduced the 
symptoms.  The diagnosis was cubital tunnel syndrome of the 
right elbow.  EMG and nerve conduction studies of the right 
forearm were recommended to electrically confirm the 
diagnosis as well as to localize the specific area of 
pathology.  

On April 2002 VA right elbow examination, performed by a 
different VA physician, the Veteran once again reported 
progressively worsening right hand numbness and weakness 
originally at the elbow and shooting down into his right 
hand, with gradual onset since the 1980s.   Physical 
examination revealed tenderness over the cubital tunnel and a 
palpable ulnar nerve subluxation with elbow flexion.  The 
Veteran also demonstrated elicitable paresthesias by tapping 
the ulnar nerve as it went through the cubital tunnel into 
the small and ring fingers.  He had 4/5 grip strength and had 
decreased sensation in the small and ring finger compared 
with the contralateral side.  

The diagnostic impression was cubital tunnel syndrome, right 
elbow with impingement of the ulnar nerve causing 
paresthesias and incoordination of the right hand as well as 
mild to moderate elbow pain.  The examiner commented that the 
Veteran's symptoms appeared to coincide with his time during 
the service so that it was at least as likely as not that his 
disability had it's onset in service. 

On April 2002 VA general medical examination, the Veteran 
reported the presence of carpal tunnel syndrome in the right 
upper extremity that started while in Desert Storm.  The 
pertinent diagnostic assessment was carpal tunnel syndrome in 
the right upper extremity.  

During the December 2006 VA Gulf War guideline examination, 
the Veteran reported that in 1991 while in the Persian Gulf, 
just prior to his return, he had hit his elbow.   He pointed 
to the oleacranon as the area of his pain.  Physical 
examination showed some tenderness over the right olecranon 
process but no swelling.  Both elbows ranged normally without 
pain and the range of motion did not change with repetitive 
use.  The pertinent diagnosis was right elbow pain and 
numbness due to right oleacranon bursitis. 

The above-cited  medical evidence reflects  that the 
Veteran's elbow problems have been attributed to cubital 
tunnel syndrome and more recently to oleacranon bursitis.  
Thus, the evidence establishes that the elbow problems are 
entirely attributable to known clinical diagnoses, not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness.  Under these circumstances, service 
connection pursuant to the provisions of 38 U.S.C. § 1117 is 
precluded. 

However, the record does present a basis for a grant of 
service connection for the Veteran's right elbow disability 
on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303.

Notably, the April 2002 VA examiner diagnosed the Veteran 
with cubital tunnel syndrome and found that it was at least 
as likely as not that the disability had it's onset in 
service.  Also, although the December 2006 VA examiner did 
not diagnose this disability, instead finding that the 
Veteran had right olecranon bursitis, the Board notes that 
the April 2002 VA examination was conducted to extensively 
evaluate the Veteran's right elbow disability whereas the 
December 2006 VA examination was more general and briefly 
evaluated a number of the Veteran's disabilities.  
Additionally, the earlier December 1998 VA right elbow 
examination also found that the Veteran had right elbow 
cubital tunnel syndrome.  Consequently, the Board finds the 
findings of the April 2002 VA examination more persuasive.  

Accordingly, given that the examiner found that the Veteran's 
right cubital tunnel syndrome was at least as likely as not 
related to service, and given that this finding concerning 
the nexus of the right elbow disability is not contradicted 
by any other medical opinion of record, the Board finds that 
it is reasonably established that the Veteran's right elbow 
disability, diagnosed as cubital tunnel syndrome, had its 
onset in service.  In this regard, although the service 
treatment records do not show treatment or complaints of 
right elbow pathology during service, the Veteran is 
competent to report that he had elbow problems in service and 
the Board does not find a sufficient basis in the record to 
make an affirmative finding that the Veteran's report is not 
credible.  Accordingly, given the opinion of the April 2002 
VA examiner, service connection for right elbow disability, 
diagnosed as cubital tunnel syndrome, is warranted.       
   
D.  Body aches and joint pain

Considering the pertinent evidence in light of the 
controlling legal authority, the Board finds that service 
connection for body aches and joint pain is not warranted. 

Service treatment records do not reflect any objective 
findings or complaints of knee problems or joint complaints.  
On April 1991 separation examination the lower extremities 
were found to be normal and on April 1991 report of medical 
history, the Veteran reported that he had not had any trouble 
with a trick or locked knee or arthritis, rheumatism or 
bursitis.  On a June 1996 National Guard periodic-report of 
medical history, the Veteran did report cramps in the legs as 
well as trick or locked knee.  The physician's notes 
accompanying the history indicate that although the Veteran 
reported right knee trouble and that he had been seen by a 
physician for 'swollen knee', examination had not revealed 
any current limitations. 

During a December 1998 VA general medical examination, the 
Veteran reported arthritis in his knees and back.  He noted 
the typical symptoms of cold intolerance with aggravation of 
his joint pain and decreased mobility in the morning hours.  
The examiner entered a diagnosis of chronic bilateral knee 
pain and lower back arthritis.    

During the April 2002 VA general medical examination, the 
Veteran reported  bilateral knee pain and occasional neck 
pain, which started while on Desert Storm.  The bilateral 
knee pain was controlled with Tylenol.  The examining 
physician did not provide the Veteran with any diagnosis 
related to his reported knee or neck pain.  

During the June 2006 VA general medical examination, the 
Veteran reported bilateral knee and foot pain, on and off 
since 2004 when he returned from his most recent tour of duty 
in Iraq.  Physical examination revealed that the joints in 
the extremities ranged normally bilaterally.  

In the August 2006 rating decision, the RO granted service 
connection for left knee degenerative joint disease 
apparently based on the Veteran having been treated for left 
knee pain due to a possible meniscus injury during his final 
period of service.  Service connection for right knee 
degenerative joint disease was granted on a presumptive 
basis, apparently on the basis that the disease was first 
manifest within a year from separation from his final period 
of service.  Service connection for lumbosacral strain was 
granted on the basis that the Veteran was treated for back 
problems during his final period of service.   

During the December 2006 VA gulf war guideline examination, 
the Veteran reported that his body/joint aches were pain in 
both knees with their onset in 1990 or 1991.  He stated that 
the knees swelled in the Persian Gulf and that they now 
ached.  He took diclofenac for them and that seemed to help.  
Physical examination of the knees was normal. 

At the outset the Board notes that the joint pain or body 
aches reported by the Veteran, which he has attributed to his 
active duty service (aside from his elbow pain with 
associated hand pain and numbness), are pain in the bilateral 
knees, back, hip and neck.  As noted above, a bilateral knee 
disability and a low back disability are already subject to 
service connection based on the Veteran's final period of 
service from December 2003 to March 2005.  Accordingly, the 
instant analysis is limited to whether service connection is 
warranted for disability of the knees and back based on the 
Veteran's first and second periods of service and whether 
service connection is warranted for disability of the neck or 
hip for all periods of the Veteran's service.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  In the 
instant case, the evidence of record does not establish that 
the Veteran had any disability of the bilateral knees prior 
to his final period of active duty from December 2003 to 
March 2005.  The Veteran was found to have degenerative joint 
disease of the bilateral knees after his final period of 
service (as noted by the August 2006 rating decision).  Also, 
the Veteran did earlier report that he had arthritis in the 
knees during the December 1998 examination and also reported 
bilateral knee pain on a number of occasions beginning with 
his report of medical history from June 1996.  However, there 
are no objective findings in the record that degenerative 
joint disease was actually present in either knee prior to 
December 2003.   In this regard, a medical examination in 
1996 did not find any limitations of the knee and the only 
objective limitation noted by the medical examinations 
thereafter was pain.  Similarly, although the Veteran has 
also complained of neck pain during the April 2002 
examination and noted hip pain on his April 1999 NOD, there 
is no indication from the record that he has had any other 
pathology of the neck or hip aside from pain.     

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Consequently, given that there is 
no objective evidence of any bilateral knee pathology or neck 
pathology other than pain prior to December 2003, the Board 
does not have a basis for awarding service connection for 
joint or body aches, to include bilateral knee disability or 
neck disability, based on the Veteran's first two periods of 
service.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In 
the absence of proof of current disability, there can be no 
valid claim of service connection).  This finding is 
applicable not only to the question of whether the Veteran 
could be awarded direct service connection under 38 U.S.C.A. 
§ 1110 but also to the question of whether the Veteran could 
be awarded service connection on the basis of undiagnosed 
illness under 38 U.S.C.A. § 1117.  In both cases, the 
threshold requirement is the presence of a current 
disability.  38 U.S.C.A. §§ 1110, 1117. 

Regarding the Veteran's reports of low back pain, this pain 
was attributed to a clinical diagnosis, degenerative joint 
disease of the lumbar spine, by the December 1998 general 
medical examiner.  Accordingly, service connection under 
38 U.S.C.A. § 1117 is precluded.  Also, there is no evidence 
that the degenerative joint disease noted in December 1998 is 
related to the Veteran's first or second period of service, 
or any intervening periods of ACDUTRA or INACDUTRA he may 
have had.  In this regard, no problems with the spine were 
found on April 1991 release from active duty examination or 
on the June 1996 periodic medical examination and the Veteran 
did not report any problems with the low back on his reports 
of medical history accompanying these examinations.  
Additionally, there is no medical opinion of record 
indicating any relationship between the Veteran's service 
prior to his final period of active duty and degenerative 
joint disease of the lumbar spine.  Consequently, service 
connection for low back disability based on the Veteran's 
service prior to his final period of active duty is not 
warranted.  

In summary, given the absence of a finding of a current 
disability manifested by joint pain or body aches, to include 
bilateral knee disability, neck disability and/or hip 
disability prior to December 2003, service connection for 
such disability is not warranted.  Also, given that it is not 
shown that the Veteran's back disability, noted on the 
December 1998 examination is related to service, other than 
his final period of active duty, service connection for low 
back disability is not warranted for the time frame prior to 
this final period of active service.

E.  Sleep impairment, fatigue, night sweats and memory loss

Considering the pertinent evidence in light of the 
controlling legal authority, the Board finds that service 
connection for sleep impairment, fatigue, night sweats and 
memory loss is not warranted.  

At the outset, the Board notes that the RO scheduled a stress 
disorder examination as part of the December 2006 medical 
examination, which was presumably going to include assessment 
of the Veteran's claimed sleep impairment, fatigue, night 
sweats and memory loss.  However, the Veteran failed to 
report for this component of the examination, as noted by the 
December 2006 medical examiner.  Consequently, these claims 
will be decided based on the evidence of record.  See 
38 C.F.R. § 3.655 (2009).

Service treatment records do not reveal any findings of sleep 
problems, fatigue, night sweats or memory loss during active 
duty.  On an April 1991 chronological report of medical care, 
the Veteran specifically indicated that he had not had 
nightmares, trouble sleeping or recurring Desert Storm 
thoughts.  On a June 1996 periodic report of medical history, 
the Veteran did report frequent trouble sleeping.  He 
indicated that he had been seen by a physician for 'trouble 
sleeping' 1 to 2 times per week.  He was not currently taking 
and prescription medication.  A June 1996 periodic physical 
examination produced normal findings.

During the January 1999 VA psychiatric examination, the 
Veteran reported ongoing difficulty with his sleep since 
returning from the Persian Gulf .  He would go to bed at 8 or 
9 o'clock and then wake up between 1 or 2 AM.  If he went to 
bed later he still woke up at the same time.  He found 
himself listening for noises, waking up to see where he was.  
He was somewhat disoriented and could not go back to sleep 
until a couple of hours later.  At that point it was usually 
time for him to get up and go to work.  At times he would 
wake up in sweats.  In the daytime he was usually tired.  He 
reported that he had a rough time in the Gulf and was worried 
about scorpions and that this disturbed his sleep greatly.  
As noted above, the examiner found that the Veteran was 
exhibiting mild signs of PTSD, which would be indicative of 
his sleep disturbance, exaggerated startle response, 
isolation and some avoidance behavior. 

During the April 2002 VA psychiatric examination, the 
examiner noted that the Veteran reported some sleep problems 
which seemed to be stressful to him at times.  The Veteran 
reported that he slept anywhere from 4 1/2 to 6 hours per 
night.  Three or four days a week he would get 6 hours sleep 
and three or four days he would get 4 1/2 to 5 1/2 hours.  When 
he awoke at night he could be a bit hypervigilant and would 
go and check the house sometimes when he awakened.  He 
indicated that his energy level varied.  Sometimes, he felt 
tired, especially when he did not get enough sleep.  He did 
wake up sweating about two to three times a week but he 
attributed this to the fact that he could be rather hot 
natured.  His ability to maintain employment, perform job 
duties in a reliable, flexible and efficient manner appeared 
to be mildly impaired, possibly related to his sleep 
difficulties.  The examiner found that the Veteran's memory 
was intact for immediate, recent and remote events.  The 
examiner estimated the Veteran's level of disability to be 
slight because of his sleep problems but it did not appear 
that he had a complete Axis I psychiatric diagnosis.

During the April 2002 VA general medical examination, the 
Veteran reported severe fatigue and night sweats, which were 
occasional and severe but were improved.  Physical 
examination was unremarkable.  The pertinent diagnostic 
assessments fatigue, weakness and night sweats.  

During the July 2006 VA psychological evaluation Veteran 
reported sleeping problems as part of his emotional problems 
(along with just liking to be by himself too much).  He had 
difficulty maintaining sleep and got three to four hours of 
sleep per night.  He had nightmares two to three times per 
week about combat.  When he woke up he was anxious and also 
disoriented.  He did have night sweats and thrashed around in 
his sleep.  Immediate, recent and remote memories were all 
found to be within normal limits.  The diagnostic impression 
was PTSD, moderate.  

During the December 2006 general medical examination, the 
Veteran reported that the onset of his sleeping problems was 
since the first explosion in the desert during the First Gulf 
War.  He had difficulty falling asleep because his mind was 
active and often times when he would get up to check and see 
if the doors were locked.  He did snore but apparently did 
not have sleep apnea.  He stated that he only slept 3 hours 
per night.  He believed that he was fatigued because he did 
not sleep well.  He would get up in the morning and was tired 
but the would drink coffee and was ready to go.  By 5 pm, 
however, he was getting quite fatigued.  The Veteran would 
also awaken during the night with night sweats.  It was 
during these times that his mind went back to the war.  It 
appeared that he had some nightmares.      

The Veteran drove a truck and since returning from the 
Persian Gulf he had had episodes where he drove past where he 
was supposed to turn in.  This had not been a particularly 
progressive problem.  The examiner found that the Veteran 
could recall 2 out of 4 unrelated words after several 
minutes.  The examiner did not find any objective indicators 
of a non-psychiatric condition causing sleep impairment, 
fatigue, night sweats or memory loss.  

The evidence of record reasonably establishes that the 
Veteran's sleep impairment is a symptom of his PTSD.  In this 
regard, the January 1999 VA examiner specifically attributed 
his sleep problems to his PTSD and the Veteran specifically 
reported during the July 2006 VA psychological evaluation 
that his sleep problems were part of his emotional problems, 
which were attributed to PTSD by the examining psychologist.  
Additionally, although the April 2002 VA examiner did not 
diagnose the Veteran with PTSD but suggested that the Veteran 
had slight disability due to his sleep problems (which the 
examiner did not attribute to a specific diagnosis), as noted 
above, the Board attaches more evidentiary weight to the 
combined opinions of the January 1999 and July 2006 VA 
examiners.  The Board also notes that during the December 
2006 VA medical examination, the Veteran reported sleep 
problems due to hypervigilance, thoughts of the war and 
apparent nightmares, all of which may be symptoms of PTSD.  
See Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  

Thus, the evidence establishes that the sleep problems are 
attributable to a known clinical diagnosis, not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness.  Under these circumstances, service 
connection pursuant to the provisions of 38 U.S.C. § 1117 is 
precluded.  Additionally, as the weight of the evidence 
establishes that the sleep problems are a symptom of the 
Veteran's already service-connected PTSD, and do not 
represent a separate disability, they may not be subject to 
service connection on a direct or secondary basis  38 C.F.R. 
§ 3.303, 3.310.  

Similarly, the Veteran's night sweats were also specifically 
attributed to the Veteran's PTSD by both the January 1999 and 
July 2006 VA examiners.  Additionally, during the December 
2006 VA medical examination, the Veteran attributed his night 
sweats to thoughts about the war, once again a symptom of 
PTSD.  Accordingly, as the weight of the evidence establishes 
that the night sweats are simply a symptom of the Veteran's 
already service-connected PTSD, and do not represent a 
separate disability, they may not be subject to service 
connection on a direct or secondary basis.  38 C.F.R. 
§ 3.303, 3.310.  

Regarding fatigue, during the December 2006 VA examination, 
the Veteran specifically attributed this problem to his sleep 
problems, which in turn have been attributed to his PTSD. 
Thus, although the Veteran was earlier given an unexplained 
diagnosis of fatigue during the April 2002 VA general medical 
examination, given the Veteran's more recent explanation, and 
the lack of any indication in the record for any other reason 
that the Veteran might feel fatigued, the Board finds that 
the fatigue may be indirectly attributed to his PTSD.  
Because the medical evidence of record demonstrates that the 
Veteran's fatigue is essentially a symptom of the already 
service- connected PTSD and is not a "stand alone" 
disability, the Veteran's service connection claim must be 
denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist]. 

Similarly, the Veteran is also not shown to have a disability 
manifested by memory loss.  Notably, the April 2002 VA 
examiner found that the Veteran's memory was intact for 
immediate, recent and remote events and the July 2006 VA 
examiner found that immediate, recent and remote memories 
were all found to be within normal limits.  The Veteran did 
report during the December 2006 examination that since 
returning from the Persian Gulf, there are times that he has 
driven past where he was supposed to turn in.  Also, the 
December 2006 examiner did note that the Veteran could recall 
two out of 4 unrelated words after several minutes.  However, 
the examiner did not indicate that the Veteran's recall of 
the words was abnormal, nor did he find that the Veteran had 
any objective indicators of a non-psychiatric condition 
causing memory loss.  Thus, in the absence of a showing of 
actual memory loss, there is no valid claim for service 
connection.  38 U.S.C.A. §§ 1110, 1117; Brammer, 3 Vet. App. 
223, 225 (1992).
    


ORDER

Service connection for PTSD is granted.

Service connection for respiratory problems, including 
sinusitis and rhinitis is granted.

Service connection for right elbow disability, diagnosed as 
cubital tunnel syndrome, is granted.  

Service connection for body aches and joint pain, including 
bilateral knee pain and neck pain, to include as due to 
undiagnosed illness or other qualifying disability, pursuant 
to 38 U.S.C.§ 1117, is denied.  

Service connection for sleep impairment, to include as due to 
undiagnosed illness or other qualifying disability, pursuant 
to 38 U.S.C.§ 1117 is denied.

Service connection for fatigue, to include as due to 
undiagnosed illness or other qualifying disability, pursuant 
to 38 U.S.C.§ 1117 is denied.

Service connection for night sweats, to include as due to 
undiagnosed illness or other qualifying disability, pursuant 
to 38 U.S.C.§ 1117 is denied.

Service connection for memory loss, to include as due to 
undiagnosed illness or other qualifying disability, pursuant 
to 38 U.S.C.§ 1117 is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the Veteran's claims for service connection for 
headaches and for skin rash is warranted.

Regarding the Veteran's headaches, the evidence of record 
reveals conflicting medical opinions as to their nature and 
etiology.  On December 1998 VA general medical examination, 
the examiner entered a diagnosis of history of migraine 
headaches.  On December 1998 VA neurological examination the 
Veteran's headaches were noted to have some characteristics 
of tension-type headaches but that they may have also been 
migraine headaches without an aura.  On April 2002 VA 
neurological examination, the pertinent diagnostic impression 
was headaches, quite possibly related to sinus headache with 
no evidence of migraine.  On December 2006 VA general medical 
examination, the diagnosis was headaches which sounded like 
common migraines. 

These medical opinions do generally attribute the Veteran's 
headaches to known clinical diagnoses (i.e. migraine 
headaches, tension headaches or sinus headaches).  However, 
it is unclear from the current medical evidence whether the 
Veteran's headaches may be attributed to the Veteran's 
military service.  In this regard, the Board notes that 
although no specific treatment is shown for headaches by the 
available service treatment records, the notes accompanying 
the Veteran's periodic report of medical history from June 
1996 indicate a history of headaches since 1991.  Also, the 
April 2002 VA examination finding that the Veteran's 
headaches were quite possibly related to his sinus problems 
raises the possibility that the headaches are a symptom of 
the Veteran's sinusitis, which is now service connected.  
Accordingly, the Board finds that a VA medical examination 
and opinion in connection with the claim for service 
connection for headaches would be helpful in resolving this 
matter.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Regarding the Veteran's claim for service connection for skin 
rash, the Board notes that the rash, when present, was 
attributed to a known clinical diagnosis, tinea versicolor by 
the December 1998 general medical examiner.  However, the 
record does not contain a medical opinion as to whether the 
rash was related to the second period of active duty (as he 
has alleged) or to his initial period of active duty (during 
which the Veteran was noted in June 1981 to have a probable 
heat rash).  Accordingly, the Board finds that a VA skin 
examination is necessary to determine the likely etiology of 
the Veteran's skin rash.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).
The Board also notes that although there are no objective 
findings of record of skin rash after December 1998, the 
Veteran may be entitled to service connection for a 
disability existing at the time he files his claim for 
service connection (in this case November 1998) or during the 
pendency of that claim, even if the disability resolves prior 
to adjudication of the claim.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997)).  

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the notice letter, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009).
The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  If the Veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA headache and skin examinations by 
appropriate physicians at a VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physicians designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

A.  Regarding the examination for 
headaches, the examining physician should 
particularly review the service treatment 
records and the reports of the December 
1998 VA general medical examination, the 
December 1998 VA neurological examination, 
the April 2002 VA neurological examination 
and the December 2006 VA neurological 
examination.

Then, after examination, the examiner 
should comment on the nature and etiology 
of the Veteran's headaches.  In 
particular, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., whether there is a 50 
percent or greater probability) that the 
headaches had their onset in or are 
medically related to service or to a 
service connected disability, including 
sinusitis/rhinitis and/or PTSD.  The 
examiner should explain the rationale for 
the opinion given.  

B.  Regarding the skin examination, the 
examining physician should particularly 
review the service treatment records (to 
specifically include the notation of heat 
rash from June 1981) and the reports of 
the December 1998 general medical 
examination, the April 2002 VA general 
medical examination and the December 2006 
VA general medical examination. 

Then, after examination, the examiner 
should comment on the nature and etiology 
of the Veteran's skin disorder.  In 
particular, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., whether there is a 50 
percent or greater probability) that 
current skin disorder had its onset in or 
is medically related to service.  The 
examiner should explain the rationale for 
the opinion given.  

3.  After the completion of the 
examinations and any additional 
notification and development deemed 
warranted, the RO should readjudicate the 
claims in light of all pertinent evidence.  
If the benefits sought remain denied, the 
RO must furnish to the Veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


